—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Hillery, J.), dated October 22, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The record demonstrates that the plaintiff James Martinelli, an experienced softball player, assumed the risk of the injury which he sustained while sliding into a base upon voluntarily participating in a softball league game (see Tiedemann v Notre Dame Academy, 227 AD2d 545, 546; Castello v County of Nassau, 223 AD2d 571; Totino v Nassau County Council of Boy Scouts of Am., 213 AD2d 710, 711; Robinson v Town of Babylon, 166 AD2d 434, 435), and no triable issue of fact regarding the defendants’ maintenance of the softball field and equipment was raised.
Accordingly, the Supreme Court correctly granted the defendants’ motion for summary judgment dismissing the complaint. Ritter, J.P., Goldstein, Crane and Mastro, JJ., concur.